852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Queen BRITT, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 88-3141.
United States Court of Appeals, Federal Circuit.
June 16, 1988.

Before FRIEDMAN, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket No. SE0752861363, is affirmed on the basis of the board's opinion.  Ms. Britt's appeal was withdrawn at her request, when the administrative judge denied her motion for dismissal without prejudice.  The board did not abuse its discretion, or commit an error of law, in declining to consider the case on its merits when Ms. Britt sought to reopen it five weeks later.